Per Curiam,
This appeal is utterly without merit. It challenges the corporate power of the appellee to purchase water from a water company in a territory within which it is authorized by its charter to supply water to the public. In that territory the appellee is part of the public: Bland v. Tipton Water Co., 222 Pa. 285; and it must have water if its cars are to run. Apart from its implied power to purchase water from a water company authorized to sell it, express authority to do so is found in the comprehensive words of the second section of the act incorporating it: 1846 P. L. 312. Nothing said in Bland v. Tipton Water Company justified the application for the writ of quo warranto; on the contrary, that case was authority for refusing it, and the learned judge below correctly so held.
Appeal dismissed.